Citation Nr: 1603018	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for hypertension.

4. Entitlement to rating in excess of 10 percent for tinnitus.

5. Entitlement to rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 2004 to April 2008.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 and June 2010 rating decisions by the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for PTSD are addressed in the REMAND portion of this decision and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The claim for service connection for hearing loss was denied in an unappealed August 2008 RO rating decision and that decision is final.

2. Evidence submitted since the August 2008 rating decision includes information that was not previously considered and that establishes a fact necessary to substantiate the claim for service connection for hearing loss, and therefore creates a reasonable possibility of substantiating the claim.

3. The Veteran has not had hypertension during the course of his claim and appeal.

4. The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum schedular rating under Diagnostic Code 6260.



CONCLUSIONS OF LAW

1. The August 2008 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A § 7105(b)(2)(c) (West 2014 & Supp. 2015); 38 C.F.R §§ 20.302(a), 20.1103 (2015).

2. New and material evidence has been received since the August 2008 rating decision and the requirements to reopen a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A § 5108 (West 2014 & Supp. 2015); 38 C.F.R § 3.156 (2015).

3. The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) and (e), 3.310 (2015).

4. The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants of what information or evidence is needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for hearing loss, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished. 

In addition, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2008, August 2009, October 2009, March 2010, January 2011, and April 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss

An August 2008 rating decision denied service connection for bilateral hearing loss.  In the decision, the RO determined that the audiometric findings did not meet the criteria for service connection for defective hearing.  The evidence of record at the time included service medical records showing normal hearing and a compensation examination also demonstrating normal hearing.

The Veteran was notified of the denial in August 2008 and did not perfect an appeal or submit new and material evidence within one year.  Therefore, the August 2008 rating decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014 & Supp. 2015); 38 C.F.R §§ 3.104, 3.156(b), 20.302(a), 20.1103 (2015).

In May 2011, the Veteran filed a formal appeal with regard to his increased rating claim for tinnitus in which he stated, "It is hard to hear my son crying in the middle of the night and people hate to constantly repeat themselves when speaking to me."  The Board interprets this statement as a request to reopen the Veteran's claim for hearing loss.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A § 5108 (West 2014 & Supp. 2015); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

In this case, evidence added to the claims file since the final August 2008 rating decision includes lay statements.  The Veteran states he has difficulty hearing his son crying in the middle of the night and has difficulty hearing people during conversations.  

The Board notes that the Veteran is competent to report when he experiences symptoms of a hearing loss disability, because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  Because the Veteran's statements may substantiate his claim by providing evidence of a current disability for VA compensation purposes, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the claim for service connection for bilateral hearing loss is reopened.  

The reopened issue of entitlement to service connection for bilateral hearing loss is being remanded and is addressed further below.

Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, including hypertension (cardiovascular-renal disease), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. 3.303(b), 3.307, 3.309(a) (2015). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.   Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must identify the evidence it finds to be persuasive or unpersuasive and explain why any favorable evidence is unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes both medical evidence and lay evidence.   

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the preponderance of evidence is against a finding that the Veteran has had a diagnosis hypertension at any time since receipt of the claim in August 2009 until the present.  The appeal must be denied on this basis.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2015).

The Service Treatment Records are negative for a diagnosis of hypertension.  While the Veteran exhibited an elevated blood pressure reading of 138/74 at the time of his February 2004 enlistment examination, he was not diagnosed with hypertension.  In addition, the February 2008 separation examination report is negative for a hypertension diagnosis and shows a blood pressure reading of 124/80.  Additional blood pressure readings documented during service include: 128/73 (April 2004), 102/84 (June 2006), 112/80 (July 2007), 121/76 (August 2007), 125/79 (October 2007), 112/80 (November 2007), and two reading documented in December 2007 include 128/73 and 132/80.  

The record following service continues to show the absence of diagnosed hypertension.  Subsequent to the initial claim, a June 2008 VA examination assesses the Veteran's condition as "[p]robable hypertension with hypertensive heart disease."  An April 2009 VA medical record assess the Veteran's condition as pre-hypertension.  Moreover, an August 2009 VA medical record identifies the Veteran's condition as "elevated blood pressure reading without diagnosis of hypertension" (this identification continues with the most recent December 2010 VA medical report of record).  

While lay diagnoses are not categorically incompetent, the Board finds that the Veteran, as a lay person, is not competent to independently render a diagnosis of hypertension absent the relevant blood pressure readings, as hypertension is not amenable to naked observation without associated blood pressure testing.  Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

For the reasons stated above, the preponderance of the evidence is against a finding that the Veteran had hypertension at any time during the course of the claim or appeal.  As the first element of service connection has not been met, the appeal must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim").  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that his service connected tinnitus warrants a higher disability rating.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.1 (2015). 

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2015).  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.87 (2015); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As the maximum schedular rating under Diagnostic Code 6260 has been reached, a higher schedular rating is not available and his claim for a higher schedular rating must be denied.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a hearing loss is reopened.

Entitlement to service connection for hypertension is denied.

Entitlement to a rating greater than 10 percent for tinnitus is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims of service connection for bilateral hearing loss and an increased rating for PTSD.  The Board finds that a remand is necessary in order to afford the Veteran adequate VA examinations for his hearing loss and PTSD.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board acknowledges that the Veteran's service medical records do not show any hearing loss disability during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection for a hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.   Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided a VA examination in June 2008 at which time the Veteran was not found to have a hearing loss disability for VA purposes by the standards of 38 C.F.R. § 3.385.  However, in light of the fact that over 9 years have passed since the VA examination, and given the Veteran's credible lay statements that his hearing loss has worsened, the Board finds that the Veteran should be provided a new VA examination to determine if he has hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385, and if so, to determine the etiology of any current bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran also asserts that his service connected PTSD warrants a higher rating.  The Veteran last underwent a VA examination for PTSD in May 2010.  Considering the five year time lapse since the last examination, the Board finds that the medical evidence is not sufficient upon which to decide this aspect of the claim and a remand is warranted for a new VA examination to ensure that record contains evidence showing the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1. Request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA audiology examination to assess the severity of his hearing loss and the etiology of any hearing loss.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must consider statements from the Veteran and others regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale for any opinion expressed should be provided.  The examiner must provide the following:

a) Conduct audiology testing to determine the severity of the Veteran's hearing loss disability.

b) Opine whether it is at least as likely as not (50 percent probability or higher) that any current hearing loss disability is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for any hearing loss, that should be stated.  The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding hearing loss in and after service. 

3. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of PTSD.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders and explain the significance of the score.  

4. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


